275 S.W.3d 831 (2009)
Gary BROOKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69578.
Missouri Court of Appeals, Western District.
February 10, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for respondent.
Before DIV I: AHUJA, P.J., LOWENSTEIN, J. and NEWTON, C.J.

ORDER
PER CURIAM.
While on parole, Appellant pled guilty to possession of a controlled substance. After an evidentiary hearing on his Rule 24.035 motion, where he contended he was led to believe his sentence would run concurrent to the prior sentence, and that he would get credit for jail time after parole revocation, his motion was denied. Affirmed. Rule 84.16(b).